 TENNESSEE PACKERS, INC., FROSTY MORN DIVISION53places where notices to their employees are customarily posted.Copies of said no-tice, to be furnished by said Regional Director, shall be signed by Respondent as di-rected above and returned forthwith to said Regional Director for disposition by him.(c)Notify said Regional Director, in writing, within 20 days from the date ofreceipt of this Decision, what steps Respondent has taken to comply herewith.1525 In the event this Recommended Order is adopted by the Board, this provision shallbe modified to read. "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL OUR MEMBERS, ALL EMPLOYEES OF D-LION CONSTRUCTION COM-PANY, INC., AND To ALL EMPLOYEES OF SUBCONTRACTORS OF D-LION CONSTRUC-TION COMPANY, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby give notice that:WE WILL NOT engage in, or induce or encourage any individual employed byD-Lion Construction Company, Inc., or by Emmett Electric Company, Inc., orany other member of United Construction Contractors Association, or any otherperson engaged in commerce or in an industry affecting commerceto engagein, a strike or refusal in the course of his employment to handle or work onany goods, articles, materials, or commodities, or to perform any services; orthreaten, coerce, or restrain the above-named Employers or any other employeror person engaged in commerce or in an industry affecting commerce, where ineither case an object thereof is to force or require D-Lion Construction Com-pany, Inc., or any other employer or person engaged in commerce or in anindustry affecting commerce, to assign electrical work on any construction proj-ects presently in progress or which may in the future be initiated within theterritorial jurisdiction of our Union in the State of New York, to employees whoare members of or represented by our Union, rather than to employees who aremembers of or represented by Industrial Workers of Allied Trades, Local 199,affiliated with The National Federation of Independent Unions, or any otherlabor organization, except insofar as any such conductispermitted underSection 8(b)(4)(D) of the Act.LOCAL 25, INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, FourthFloor, 16 Court Street, Brooklyn, New York, Telephone No. 596-5386.TennesseePackers, Inc., FrostyMorn DivisionandAmalgamatedMeatcutters and Butcher Workmenof North America, AFL-CIO, Local No. 405.Cases Nos. 26-CA-2083, 26-CA-2103, and26-CA-2103-4.February 23,1966DECISION AND ORDEROn October 26, 1965, Trial Examiner Louis Libbin issued hisDecision in the above-entitled cases, finding that the Respondent had157 NLRB No. 7. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a brief in support thereof, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on April 15 and May 12 and 18, 1965, by Amalgamated Meat-cutters and Butcher Workmen of North America, AFL-CIO, Local No. 405, hereincalled the Union, the General Counsel for the National LaborRelationsBoard, bythe Acting Regional Director for Region 26 (Memphis, Tennessee), issued his con-solidated complaint, dated June 24, 1965, against Tennessee Packers, Inc., FrostyMorn Division, herein called the Respondent.With respect to the unfair labor prac-tices, the complaint alleges, in substance, that: (1) Three named employees wereterminated because of their union and concerted activities; (2) one of the terminatedemployees was refused consideration for reemployment because the Union had filedwith the Board a charge on his behalf against Respondent; (3) an additional em-ployee was transferred to another department because of his union and concertedactivities;(4) certain named agents and supervisors of Respondents engaged inspecified acts of interference, restraint, and coercion; and (5) by the foregoing con-duct,Respondent engaged in unfair labor practices within the meaning of Section8(a)(1), (3), and (4) and Section 2(6) and (7) of the Act. In its answer, aselaborated at the hearing, Respondent denies, generally, all unfair labor practiceallegations 1Pursuant to notice, a hearing was held before Trial Examiner Louis Libbin atClarksville, Tennessee, on July 19 and 20, 1965.All parties were given full oppor-tunity to participate in the hearingOn August 24, 1965, the General Counsel andthe Respondent filed briefs, which I have fully considered? For the reasons herein-after indicated, I find that Respondent violated Section 8(a)(1), (3),and (4) of theAct, as alleged in the complaint.'After the close of the hearing, but pursuant to my request, counsel for Respondentsubmitted and served on the parties a written amended answer, embodying his oralrepresentations at the hearingsIam receiving and inserting this document in theofficial exhibit folder as Respondent's Exhibit No 9..'The General Counsel also filed and served on the parties a motion to correct trans-cript in one specific respect.No object thereto having been filed, said motion is herebygranted and the document will be received and placed in the official exhibit folder asGeneral Counsel's Exhibit No. 5. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION55Upon the entire record 3 in the case, and from my observation of the witnesses, Imake the following-FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Tennessee corporation, maintains a plant and place of business atClarksville, Tennessee, where it is engaged in the processing of meat and meat prod-ucts.During the 12 months preceding the issuance of the consolidated complaint,Respondent sold and shipped products, valued in excess of $50,000, from its Clarks-ville,Tennessee, plant to points located outside the State of Tennessee.Upon the above admitted facts, I find, as Respondent admits in its answer, thatRespondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.If.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, the record shows, and I find that Amal-gamated Meatcutters and Butcher Workmen of North America, AFL-CIO, LocalNo. 405, is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction; the issuesAs previously noted, Respondent operates a meat processing plant at Clarksville,Tennessee, where the unfair labor practices are alleged to have occurred.During alltimes material herein, the following are admitted to be supervisors within the mean-ing of the Act Plant Superintendent Clay Barnes, Assistant Plant SuperintendentParker Sugg, General Manager Moore, and Foremen Roy Cipriano, Bill Dowdy,WillieWilliams, E V. McGregor, and Howard Sleigh.The principal issues litigated in this proceeding are (1) whether Respondent wasdiscriminatorily motivated in violation of Section 8(a)(3) of the Act in laying offPaulWilliford and Gene Atkins, in discharging James Gough, and in transferringHenry Bumpus; (2) whether Respondent thereafter refused to reemploy, or considerfor reemployment, Paul Williford because unfair labor practice charges in connectionwith his layoff had been filed on his behalf, thereby violating Section 8(a)(4) of theAct; and (3) whether Superintendent Barnes and Foreman Cipriano engaged inunlawful interrogation and threats of economic reprisals in violation of Section8(a)(1) of the Act.B. BackgroundIn late 1958, the United Packinghouse Workers of America, AFL-CIO, unsuccess-fully attempted to organize the employees at Respondent's Clarksville plant.TheBoard found that during this organizational campaign the Respondent engaged inunfair labor practices violative of Section 8(a)(1) of the Act by the conduct ofSuperintendent Barnes and various foremen, including Parker Sugg (124 NLRB1117).More specifically, the Board found that Superintendent Barnes threatenedto close the Clarksville plant if the employees selected a union as their bargainingrepresentative; that, pursuant to Barnes' orders, Parker Sugg and other foremenopenly photographed employees who were engaged in the union activity of acceptingunion literature from union organizers; that Barnes coercively interrogated employ-ees as to their union sympathies, activities, or membership; and that Barnes selectedthe employees who were granted wage increases in order to influence their votes inan impending representation election and to discourage union membership.The Charging Union had been attempting to organize the employees at Respondent'sClarksville plant for a number of years.On August 24 and 25, 1962, the Union losta close election, to which no objections were filed (143 NLRB 494, 498).TheBoard found that in connection with this organizational campaign and' election,Respondent violated Section 8(a)(1) of the Act by the conduct of its supervisors,includingCipriano, in coercively interrogating employees, and violated Section8(a)(3) of the Act by discriminatorily discharging employees Ophelia Hutchinsonand Claudine Warren.4More specifically, the Board found that Cipriano forced8I hereby note and correct, in Appendix A [omitted from publication j, obvious errors inthe typewritten transcript of testimony.4 143 NLRB494, enfd 339F. 2d 203 (C A. 6). 56DECISIONSOF NATIONALLABOR RELATIONS BOARDOpbelia Hutchinson to quit her employment by deliberately making her workingconditions intolerable, thereby constructively discharging her, "in reprisal" for refus-ing a request "to persuade other employees to vote against the Union" and in reprisalfor "serving as observer for the Union at the election" (143 NLRB at 512). TheBoard also found that Claudine Warren "was harassed by her supervisor, Cipriano,who by his own admission is antiunion," ever since she had testified in the priorBoard hearing that Superintendent Barnes "threatened to close the plant before allow-ing a union into the plant," and that she was discharged by Cipriano "for her supportof and activity on behalf of the Union, and in order to discourage other employeesfrom such conduct in the future" (143 NLRB at 495-496).In a subsequent Decision, the Board rejected the testimony of SuperintendentBarnes and Foreman Cipriano and found that Respondent violated Section 8(a)(1),(3), and (4) of the Act on and after May 6, 1963, by failing to recall or rehire em-ployees Nora Black, Shirley Holt, and Myrtle Lane, all of whom were laid off onSeptember 14, 1962, because of their union and concerted activities and their havingfiled unfair labor practice charges and having given testimony in the prior Boardproceeding.5On August 26, 1963, the Charging Union filed another petition with the Boardfor a representation election.This election was held on September 27 and 28, 1963,but was set aside on objections filed by the Union based on Respondent's misconduct.Another election was held on June 19 and 20, 1964.A hearing on challenged ballotswas held on July 21 and 22, 1964. The Board found that in connection with thisorganizational campaign and election, the Respondent violated Section 8 (a) (1) and(3) of the Act (153 NLRB 1411).More specifically, the Board found a violationof Section 8(a)(1) of the Act by the conduct of Superintendent Barnes, shortlybefore the June 1964 election, in coercively interrogating an employee as to his unionactivity and in implying to another employee that Respondent would grant his re-quested loan in return for the employee's vote against the Union in the impendingelection.The Board further found, rejecting the testimony of Barnes and ForemenCipriano and Dowdy, that Respondent violated Section 8 (a) (3) of the Act (1) bythe conduct of Cipriano in reducing the work hours of employee Helen Latta andsubsequently discharging her on July 31, 1964, in reprisal for her union activities,including her services as a union observer at the 1963 and 1964 elections, and (2) bythe conduct of Foreman Dowdy in giving a 2-week layoff to employee Lloyd Floydon September 28, 1964, "in reprisal" for his "union sympathies" and in convertingthe layoff to a discharge on October 12, 1964, because he had filed an unfair laborpractice charge in connection with his layoff.On December 11, 1964, the Board finally certified the Union as the exclusive col-lective-bargaining representative as a result of the election held in June.The Re-spondent has admitted that at all times since December 22, 1964, it has, upon request,refused to recognize, meet, or bargain with the Union as such representative, conductwhich the Board found violated Section 8(a)(1) and (5) of the Act. (154NLRB 819.C. Discrimination in hire and tenure of employment 6The alleged conduct which gave rise to this proceeding occurred during the firstpart of 1965, while, as the Board found, Respondent was continuing to violate itsstatutory obligation by refusing to recognize, meet, or bargain with the Union whichhad been certified by the Board.1.PaulWilliforda.The factsWilliford was employed by Respondent from July 1961 until April 12 or 13, 1965.He was hired as a calf skinner with 10 years' experience in that field.He was inter-viewed by Superintendent Barnes and was hired after demonstrating his ability byskinning a calf for Barnes.Then, when Barnes told Williford that he did not wanta union in the plant, Williford replied that he was "strongly against the union" andspoke disparagingly about a union.He was assigned to the veal skinning departmente 146 NLRB 165, enfd. 344 F. 2d 948(C.A. 6).Unless otherwise indicated,the factual findings in this section are based on creditedtestimony and evidence which is either admitted or undenied. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION57under Foreman Willie Williams at $2 an hour plus incentive based on the number ofcalves skinned per hour.His base rate was about 4 or 5 cents more than the highestpaid of the four or five men already working in the department.?Williford had previously been a member of another local of the Umon for about10 years.A few days after he started working for Respondent, he went to Nashville,Tennessee, where he contacted a representative of the Union, advised that he was aformer member of a Chicago local, and stated that he would do anything to help getthe Union in Respondent's plant. Because he realized that it would be to his personaladvantage to appear to be antiunion before management, Williford thereafter talkedagainst the Union to Barnes and other supervisors, particularly Willie Williams, hisimmediate supervisor, who had also stated that they did not want a union here.How-ever, after working hours, he visited the homes of employees to talk to them in favorof the Union.AfterWilliford worked for about a year as a calf skinner, Barnes, at Williams'suggestion, toldWilliford that he would be Williams' "right hand" man to take someof the workload off Williams.He was given a raise of 2 cents per hour and wastaught by Williams to grade and tag calves and to perform some of his functions.Although Williford was no longer skinning calves, he still continued to receive the in-centive pay which the other calfskinnersreceived.Whenever he was not grading ortagging calves, he would be cleaning or splitting calves or boning veal.As previously noted, an election with the Union on the ballot was held on Sep-tember 27 and 28, 1963.About that time Willie Williamscame intothe veal skin-ning department with a complete change of attitude toward Williford.They hadpreviously been close friends and had dined and gone on coffee breaks together. Butfrom that day Williams no longer showed any friendship to Williford and treatedhim like a stranger.Williford's duties also began to change.Williford concludedthatWilliams had learned of his union activities.About 2 months before his layoff, Williford, along with other employees in hisdepartment, openly wore a union button in the plant.At that time, he also expressedand received from employee Gene Atkins, whom he met in the coolerroom, about10 or 12 union buttons to distribute to other employees.Also about that timeWilliford toldWilliams that he wanted Williams to know that he (Williford) wasworking hard for the Union, and explained the benefits that all would receive froman organized plant.Williams made no comment, but thereafter "was just a differentfellow."About a month before his layoff, Williford was no longer permitted tograde and tag calves but was assigned back to calfskinning.Williams began tocheckWilliford on his breaks and would be standing in the doorway wheneverWilliford came back from a break.About 3 weeks before his layoff, Williford began bringing union literatureinto theplant to distribute to employees.He brought it into the plant in envelopes hiddenunder his shirt, passed it on to employees during his break or in the washrooms, andtold them to read it and to pass it on to other employees. In this manner, he gavethese envelopes to about 75 employees, and continued to distributeunion literatureinsidethe plant up to and on the day of his layoff.About 11:50 on April 12 or 13, 1965, Williams came to Williford and told himthat he was going to lay him off. In response to Williford's inquiry asto the reason,Williams stated it was because business had dropped off.Willifordpointedout thatthiswas during Lent, that during the 10 years that he had been working inthis fieldthe veal business was very slow during Lent, that it would pick up after Easter, andthat Respondent would then be killing more calves.Williford at that timealso askedWilliams about a transfer to another department, but Williams madeno comment.Williford also asked Williams why they were hiring a new employee who was at thattime in the employment office.Again, Williams made no comment.Williford askedifWilliams could tell him whether he had a chance of being called back soon becausehe had the financial burdens of a house.Williams replied that he couldnot answerthat question because he could not predict what thebusinesswould be, and toldWilliford to check with him every week or so.7 The foregoing findings are based on Williford's credited testimony,which was dis-puted in only one respect.Barnes denied saying that he did not want a union in theplant, although he admitted agreeing with Williford about some of the adverse thingsWilliford said about the Union. In view of the antiunion and unlawful conduct in whichBarnes engaged,as reflected in the Board Decisions previously detailed,Ido not creditBarnes' denial in this respect. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliford telephonedWilliams the Monday after his layoff and was told to keepchecking back.Williford called again the next Monday and was told by Williamsthat business was still slow.The following Monday, Williford went to the plantand spoke to Williams.Williford stated that he would appreciate being given someidea as to whether he would be called back.Williams replied that there was not theslightest indication that business would pick up, but again told Williford to checkback every week or so.Williford agreed to do so.On Tuesday, May 18, 1965, the Union filed an unfair labor practice charge againstRespondent in connection with Williford's layoff.The following Monday, after thecharge had been served upon Respondent, Williford again called the plant and spoketoWilliams. In that conversation, Williams stated that it looked as though Williforddid not believe Williams' story and that "it just looks like we will have to wait andsettle it in court."b.Respondent's defensesAt the hearing, Respondent sought to justify Williford's layoff in April on theasserted grounds that there was a decline in the veal business and that Willifordwas selected for layoff because of the difficulty to supervise him, because of his in-difference to his work, and because he was the youngest in seniority in the vealdepartment.In his brief before me, counsel for Respondent gives the followingreasons: "Respondent's decline in the calf killing business necessitated reduction inthis class of worker.Although Williford's competence as a calf skinner was neverquestioned, the evidence is undisputed that he was the junior man in that operationand was no better than others so employed."In support of its position relating to a decline in the calf killing, Respondent intro-duced in evidence a graph chart showing the number of calves skinned during eachweek from 1960 through the 17th week of 1965, which was about 3 weeks afterWilliford's layoff.This chart does show a decline in 1965 from that during a com-parable period in previous years.However, the chart also shows, as Respondent'switnesses admitted, that in each year there was a decline during the period of Lentand thereafter a gradual increase in the number of calves skinned.Moreover, Fore-man Williams admitted that, as the chart also shows, there were more calves skinnedin the first, seventh and eighth weeks in 1965 than in those weeks in 1964. Inaddition, the chart further shows, contrary to Williams' statement to Williford thatthere was not the slightest indication of a business pickup after his layoff, a decidedand marked increase in the number of calves skinned during each of the weeks follow-ingWilliford's layoff.Indeed, by the end of the 17th week, which is as far as the1965 graph goes on the chart, the number of calves skinned had reached the highestmark for the year as of that time. Finally, the chart cannot be properly evaluatedto determine the merits of Respondent's defense, as it fails to show the number ofcalves skinned after the 17th week and up to the date of the instant hearing.Theabsence of this information seems particularly significant in view of the fact that thegraph ends with a marked increase in the number of calves skinned to its peak forthe year. In any event, the undisputed testimony shows that in some past years dur-ing slack periods in the veal department, Respondent did not make any layoffs butassigned maintenancework to keep the employees busy.As Williamsat one timetoldWilliford, according to the latter's credited and undisputed testimony, Respond-ent does not lay off men with Williford's experience in that field.With respect to Williford's alleged shortcomings, Respondent relied primarily onthe testimony of Foreman Williams. Significantly, Superintendent Barnes did notallege this as a reason for his selection.Thus, Barnes testified, when asked whyWilliford was laid off, that it was "because of a lack of calf business and the factthat he was younger in the department with no more skills than the remaining peoplein his department.That was the only reason he was laid off."Moreover, as previ-ously noted,Williford was paid more than any of the other calf skinners when hewas first hired, and a year later was relieved of his calf skinning duties and madeWilliams' "right hand man" with a 2-cent-per-hour raise and continuance of hisincentive based on the number of calves skinned in the department.Williams testi-fied that be decided in 1962 that Williford was not working out as his "right handman."Nevertheless,Williford's wages continued to be increased. If Williford wasin fact as derelict in his work performance and attitude as Williams would have mebelieve, it is inconceivable to me that Respondent would not only have continued toemploy him but also have continued to pay him more than the other calf skinners inthe department and in addition have increased his base pay from $2.02 an hour in1962 to the $2.25 per hour which he was receiving at the time of his layoff. I amconvinced and find that Williford was regarded as a skilled and capable employeeand that the asserted shortcomings attributed to him were advanced as pretexts andafterthoughts to conceal the true motivating reason for his layoff. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION59While it is true that Williford had the least seniority in the department, the factthat he was hired at, and continued to be paid, a higher rate than any of the othercalf skinners, would attest to his greater skill and proficiency in this task. In addi-tion,Williford was an all-around calf skinner and boner and also had some experi-ence in tagging and grading calves.Respondent contended that it applied seniorityonly where all other, factors were equal.Williford's case did not meet the test forthe application of seniority to him.c.Concluding findingsI find that Respondent's asserted reasons for laying off Williford in April 1965were not the true motivating reasons.Barnes admitted that he saw Williford wear-ing his union button and that prior to that time Williford had always talked againstthe Union.Williams' attitude toward Williford changed when he was informed thatWilliford was openly and actively promoting the Union.He changed Williford'sduties and began to check him closely on his breaks. It was during such breaksand in the washroom that Williford distributed the union literature in envelopes toabout 75 employees during his last 3 weeks, including the very day of his layoff.Without any prior warning or notice, he was summarily laid off during Lent when aproduction decline was customary in the past, contrary to Respondent's practicein some previous years of assigning other tasks for the employees in the veal depart-ment during slack periods, and without waiting to see if production would increaseafter Easter as it had in the past.Although the record is replete with examples ofRespondent's transfer of employees to other departments and although new employ-ees were in fact hired in other departments after Williford's layoff, his request for atransfer to another department was ignored.During the weeks that Williford calledback after his layoff, he was informed by Williams that there was not the slightestindication of a business pickup despite the fact that Respondent's own exhibit, pre-pared by Williams, shows a decided increase in the number of calves skinned afterWilliford's layoff.Finally, after Respondent was informed of the unfair labor prac-tice charge filed on Williford's behalf in connection with his layoff, Williams informedWilliford that there was no need for him to call any more and that his case wouldbe settled in court.Upon consideration of all the foregoing, considered in the light of Respondent'sother and similar 8 unfair labor practices found by the Board in prior decisions, I amconvinced and find that: (1) on April 13 or 14, 1965, Respondent laid off Willifordin reprisal for his activities in support of the Union; (2) in any event, even accept-ing Respondent's defenses as to the decline in the veal and calf skinning businesswhich would warrant a layoff and as to Williford's work performance and senioritystatus, the decision to lay off Williford at that time was primarily motivated by anti-union considerations; 9 and (3) beginning with May 24, 1965, Respondent refused toconsiderWilliford for reemployment because he had caused unfair labor practicecharges to be filed against Respondent.By the foregoing conduct, Respondentviolated Section 8(a)(1), (3), and (4) of the Act.2.Gene Atkinsa.The factsGene Atkins was employed by Respondent from December 1961 until his layoffinMay 1965.He started working in the smoked meats department, at various timesperforming such functions as pressing bacon both on the night and day shifts, helpingthe girls with their supplies, operating the packaging machine, doing the setups onthe machine, and working in the ham room. On July 17, 1964, he was transferredto the beef kill department where he first worked on gut buggies, taking the entrailsfrom the kills to the tankage room when they were classed as edible and to the offaltable when they were classed as inedible.For about the last 6 months of his em-ployment, his job in the beef kill department consisted of weighing the cattle, shroud-ing the lower half, and pushing them into the cooler.8 As previously noted, the Board found that Lloyd Floyd was laid off on September 28,1964, for 2 weeks "in reprisal" for his "union sympathies" and was then discharged onOctober 12, 1964, for "having filed an unfair labor practice charge" in connection withhis layoff.The Dow Chemical Company,152 NLRB 1150.0 See,e.g.,N.L.R.B. v. Austin Powder Company,350 F. 2d 973, 976 (C A 6). 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after his transfer to the beef kill department in July 1964, Atkins becameinterested in the Union and attended all union meetings.At one of the meetingsheld early in 1965, he was selected a member of the negotiating committee.At thismeeting he also received about 50 to 60 union buttons for distribution to otheremployees.Atkins was the first employee in the beef kill department to wear a unionbutton openly during working hours at the plant. For about,2 weeks after he putthe button on, he was the only one of the approximately 25 employees in the beefkill department who wore a union button. The button was openly and clearly dis-played on his white cap which was part of the uniform worn during working hours.He distributed the remaining buttons to other members of the negotiating committeeand to other employees, giving about 10 to 12 to Paul Williford in the coolerroom fordistribution to the employees by Williford.Atkins continued to wear his buttonuntil about 2 weeks before his layoff, removing it when other employees in the beefkill took theirs off.About a month before his layoff, Atkins was called to Superintendent Barnes'office in connection with some cattle which had been weighed incorrectly.He waswearing his union button at that time.During the course of the conversation, Barnesasked Atkins why he was wearing the buttonAtkins replied that it was to expresshis opinion.Barnes stated that if Atkins "would keep his damn nose out of the com-pany's business" he "would be all right."When Atkins asked what Barnes meantby "company business," Barnes made no reply.About 2 or 3 weeks before his lay-off, Atkins was called into Barnes' office again.Barnes asked Atkins if the Govern-ment inspectors had ever tried to influence him in regard to the Union.When Atkinsreplied in the negative, Barnes accused him of being evasive.At this time Barneswarned Atkins "to keep his nose out of the Union business" and he "would be allright."Barnes also accused Atkins of "influencing other employees."Atkins deniedthe accusation, explaining that he had to talk to other employees because he was onthe negotiating committee.10On April 28, 1965, a Board Trial Examiner found that Respondent had laid offLloyd Floyd "in reprisal for his union sympathies" and thereafter discharged him"for having filed an unfair labor practice charge."The Trial Examiner recom-mended that the Board order the reinstatement of Floyd to his former or substantiallyequivalent position.On Monday, May 3, 1965, Barnes called Atkins into his office, informed him thatthe Board had ruled against the Company in Floyd's case and stated that Atkinswas being laid off to make room for Floyd. About May 7, Atkins received a regis-tered letter, signed by Barnes, which stated that Floyd had not reported for workon May 4 as he had promised, that Respondent was laying Floyd off until May 17,1965, as a disciplinary measure, and that Atkins could report for work again on Mon-day,May 10, but only until Floyd's return, as Respondent had no need for twocattle scalers.Atkins thereupon returned to his former job on May 10 and workeduntil he was laid off again on May 14. At the time of his second layoff, AssistantSuperintendent Sugg told Atkins that he would be contacted in the same manner ifhe would be needed again.However, when Floyd permanently quit on June 24,1965, Respondent filled the job by transferring Henry Bumpus from the hog killdepartment instead of recalling Atkins.ioThe findings in this paragraph are based on the credited testimony of Atkins.Barnesdenied having made the statements set forth in the text, except that he admitted havingasked Atkins if the Government inspectors had ever talked to him about the Union.Healso admitted having seen Atkins wear a union button.Atkins had testified that duringthe first conversation Manager Moore, Foreman Dowdy, and "I believe" Assistant Super-intendent Sugg were also presentSugg testified that he was not present on thatoccasion.Moore and Dowdy admitted being present but denied that Barnes said anythingabout Atkins' union "affiliation" or "association "While Atkins was not certain, andmay have been mistaken, as to the presence of Sugg during the first conversation, hisdemeanor on the witness stand, unlike that of Respondent's witnesses, convinced me thathis remaining testimony should be credited.Contrary to Respondent's assertions in itsbrief, there is nothing in Atkins' testimony concerning what he could or could not observein connection with Gough's work, which compels a different conclusionHis testimonyin that respect was substantially in accord with that of employee Bumpus, a crediblewitness who testified under subpena while still employed by Respondent. TENNESSEEPACKERS, INC., FROSTY MORN DIVISION61b.Respondent'sdefensesBarnes testifiedthat it was decided to lay Atkinsoff inMay inorder to complywiththe Trial Examiner's recommendation to reinstateFloyd, as Atkins atthat timewas weighingcattle whichis thejob Floyd hadat the time of his discriminatory dis-charge in September1964.Barnes further testified that it was his decision not tocallAtkins backon June24, 1965, when Floyd quitpermanently,and that Atkinswas not offeredany other job.In its Decision of June 28, 1963, the Board foundthatRespondent selected em-ployees forlayoff on thebasis of plantwide seniority applied to the employees ofthe affecteddepartment,and that thecontrolling date was the date when the em-ployee firstbegantoworkat the plant,except where the employees had been laidoff for more than30 days, in which caseitwas the date of recall[143 NLRB 494,504, enfd.339 F. 2d 203 (C.A. 6)]. SuperintendentBarnes and other witnesses forRespondentadmitted thatRespondent's layoff system and practice has always beenand has continued to be the same.The recordshows that at the timeof Atkins'layoff there were about seven em-ployees in the beef kill departmentwho had lesssenioritythan Atkins.Indeed,employees Hendon and Horn werehired after Atkins had alreadybeen transferredto the beef kill department,with Horn being hiredonly about 2 months beforeAtkins' layoff.Barnes attempted to explain the retention of these employees with less seniorityby claimingthat Atkinshad not been trained and was not qualified to do their work.However, Barnes admittedthatno prior experience or training was required of theseemployeeswhen they were first hired and that they were hired "green" and trainedon thejob.The record further showsthat the performance of jobs in the beef killrequired very little time to learn,required little or no training,and required noprevious experience.As previously noted, Atkins had alreadyperformed severaltypes ofjobs both in the beef killand smoked meat departments.Barnes finallyhad to admitthatAtkins couldhave performedthe work atleast of some of theemployeeswith less seniority who were retained.The contention thatRespondentdoesnot follow a practiceof "bumping,"is refutedby Barnes'admission that thereis practically a daily transfer,reassignment,interchange,and use of employees in alldifferent jobs and departmentsthroughoutthe plant.And the contention that therateof pay wasalso taken into consideration,is refuted by Barnes'admission that atleast two ofthese employees were receiving approximately the same rate as Atkins.But apart from all the foregoing considerations,it is clear that none of Respond-ent's contentions have any applications to its failure to recallAtkinsto the job ofweighing cattle whenFloydquit that job permanently on June24, 1965.At thattime, Bumpus was working inthe hog killdepartment.Atkins had alreadyhad con-siderable experience in that job,certainlymuchmore than Bumpus.To have re-calledAtkins would have requiredno "bumping"and no transfer for Bumpus.Instead,RespondenttransferredBumpus fromthe hog killdepartment to the jobwhich Floyd vacated and whichAtkins had previouslyperformedand presumablymade other arrangements to take careof the jobperformed by Bumpus,prior to histransfer.Except forBarnes' testimonythat "we didn'thave the need ofhim (Atkins)right at thattime,"Respondent gave no explanation as to why it went through thesemaneuversratherthan recallAtkins.c.Concluding findingsI am convinced and find that Respondent's asserted reasons for laying off AtkinsinMay and not recallinghim inJune1965 werenot the true motivating reasons.Barnes admitted that he became aware ofAtkins'union activities when the latterwas wearing a union button at the plant.Abouta month before the layoff, BarnesinterrogatedAtkins as to why he waswearing the union button,and then warnedAtkins to keephis nose outof the Company's business.As Atkinswas in no wayinjecting himself into the Company's business and as Barnes failed to answerAtkins'query as to whatBarnes meantby thatphrase, I can only conclude, as I do, that inits context it had reference to the Union.A few weeksbeforeAtkins'layoff, Barnesinterrogated him astowhethertheGovernment inspectors had influenced him inregardto the Union.When Barnes received a negativereply,he warned Atkinsthat he wouldbe "all right" if he kepthis nose outof theunion business,and accused 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDAtkins of influencing other employees in regard to the Union. In denying the accusa-tion,Atkins disclosed his membership on the negotiating committee and the contin-ued need for his talking to other employees in this capacity.Thereafter, Atkinsfailed to keep his nose out of the union business. Seizing upon the Trial Examiner'sreinstatement order with respect to Floyd, Barnes made good his previous threat toAtkins for not keeping his nose out of the union business.Upon consideration of all the foregoing, considered in the light of Respondent'sother discriminatory and unlawful layoffs and terminations previously found by theBoard, I am convinced and find that Respondent's conduct toward Atkins was moti-vated by antiunion considerations and that Atkins was selected for layoff in May1965 in preference to other employees in the same department with less seniorityand was not recalled in June 1965 when a vacancy occurred in his former job inreprisal for his continued activities in and support of the Union.11By such conduct,Respondent discriminated with respect to the hire and tenure of employment ofAtkins in violation of Section 8(a) (3) and (1) of the Act.3.James Gougha.The factsJamesGough was employed by Respondent from September 1955 until his dis-charge on April 27, 1965.He worked in the cattle kill department, removing theoffal in loaded buggies from the kill floor to the tankage roomThere he emptiedthe buggies, put the guts into the hatch, ground the feet, and loaded the cookers.Hehad also performed hog kill and cattle kill cleanup jobs.About 2 months before hisdischarge, Gough wasassignedthe additional duty of removing hides from the killfloor to the tankage room and there loading them on trucks. Previously, the hideshad been dropped down a chute or hole in the middle of the room where they weredisposed of by employees on the first floor.But as a result of the installation ofmodernized equipment, the hides were dropped on buggies located on the kill floor.When the buggies were full they were then pushed by Gough to the tankage roomwhere he loaded them on trucks.All of this work was in addition to the work Goughhad always been doing and continued to do.McGregor was Gough's foremanduring the last 3 or 4 years of his employment.Gough began wearing a union button about the time when he was assigned theadditional duty of removing the hides, and continued to wear it every day until abouta week and a half prior to his discharge.He was the first Negro employee in thehog and cattle kill departments to wear a union button openly during work, and heput it on when the white employees in the department started wearing their unionbuttons.About 10 Negro employees worked in each of these 2 departments, whichconsisted of 1 large room separated by a partition.During the course of his work,Gough was required to move about through the cattle and hog kill department andcould readily be seen wearing his union button by these other employees. BothMcGregor and Barnes admittedseeingGough wear a union button.After Gough began wearing his union button, Foreman McGregor constantlycriticized his work.About a week and a half before his discharge, Gough and theother union-button-wearing employees in his department decided to remove theirbuttons in the hope that that would alleviate Gough's working conditions.On April 22, 1965, Gough told McGregor that he was unable to keep up with thework and needed some help.McGregor replied that Gough would have to keep itup or be replaced by someone who would. At McGregor's suggestion, they went tosee Superintendent Barnes in the latter's office.McGregor first spoketo Barneswhile Gough waited outside the office.When Gough was called in, he explained toBarnesthat they were killing cows so fast that he could not handle everything him-self and needed a little help once in a while to get out of these "pinches."WhenBarnespointed out that Gough had been doing it in the past, Gough agreed butexplained that now with the additionalassignmentof the hides he was unable tohandle all of it.Gough also complained about the buggy whichneededto be fixed11As previously noted, the Board rejected the testimony of Superintendent Barnesand found that Respondent violated the Act on and afterMay6, 1963, by failing to recallor rehire three employees, who were laid off in September 1962, because of their unionand concerted activities and for having filed unfair labor practice charges and havinggiven testimony in a prior Board proceeding. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION63because it would not roll.Barnes told McGregor to have the buggy fixed, andstated that he did not believe this situation would last too long because they were inthe process of putting in new equipment.Gough then left and returned to work.iaGough's first duty each day was to remove the offal from the floor and get it tothe tankage room for disposal and cooking.This was a requirement of the Gov-ernment inspectors; for, if the offal piled up on the floor, the Government inspectorswould order the kill line to be shut down. It was therefore necessary for Gough toremove the offal before working on the hides.On the morning of April 27 Gough was kept busy with the offal-removing dutiesand had not been able to work on the hides by about 10:30 or 11.McGregor cameover and asked Gough if he was going to get to the hides.Gough did not refuse towork on the hides; he explained that he was doing the best he could and that he didnot have time to get to the hides because he was kept busy with his offal-removalduties.McGregor went downstairs, came back in a few minutes, and dischargedGough.13Gough was replaced by Cleve Long, a Negro employee who was known to be anonsupporter of the Union but who admittedly wore a red or "company" button atthe plant.14Beginning with the last week or two prior to the instant July hearing, allthe wheelbarrow or buggy work, formerly performed by Gough, was eliminated, andsince then that work has been done by conveyers installed during the changeover inequipment.As a result, Long has been "relieved of practically all of his duties."However, he is still employed to work in the tankhouse although he admittedly doesnot have much to do.b.Respondent's defensesRespondent contends that Gough was discharged for refusing to do the work, andthe notation of his separation slip states "refusal to do the job."This had referenceto.Gough's failure to work on the hides on the morning of his discharge. Barnestestified that McGregor made the decision, in which Barnes acquiesced, to dischargeGough.However, as previously found, (1) McGregor did not tell Gough that he was beingdischarged for refusing to do his job, and (2) Gough did not in fact refuse to work onthe hides but merely explained that he was doing the best he could and had not yethad time to get to the hides because he was still busy with his offal-removing duties.Respondent admits that if the offal overflowed the buggies and piled up on the killfloor, the Government inspectors would have the kill line shut down.The unreli-ability- ofMcGregor's testimony is further underscored by his contradictions withrespect to the incident of April 22, as described in footnote 13,supra.Considerable testimony was adduced by Respondent to show that Gough hadfrequently been given help on the floor in his offal-removing duties.Gough admittedthat he had received such help but testified that it was only on those occasions whenthe inspectors were threatening to shut the kill floor down because the offal was pilingup.On the other hand, the credible testimony of Atkins and Henry Bumpus showsthat Long, who replaced Gough, was also helped by other employees at different timeson the kill floor as wellas inthe tankhouse.15 In any event, the fact remains that,12 The findings in this paragraph are based on the credited testimony of Gough.Mc-Gregor testified that Gough told him not only that he could not keep up but thathe would not even try to keep up. I credit Gough's denial that he said he would not tryto keep up.Barnes testified that before talking to Gough, McGregor told Barnes thathe wanted to fire Gough.However, McGregor testified that before he and Gough wenttoBarnes' office, he told Gough that he did not want to and was not going to fire him,and that his reason for telling this to Gough was because "I didn't have any reason tofire him as long as he was trying to do his job." The conversation betweenGoughandBarnes isessentially not in dispute13The findings in this paragraph are based on the credited testimony of Gough.Mc-Gregor testified, and Gough denied, that Gough .stated he was not going to empty anyhides and that McGregor stated he was replacing Gough because he was refusing to dohis job or to try to do his job. I do not regard McGregor as a credible witness andcredit Gough's denials.14The union buttons worn by Gough and the other employees were blueis I do not credit the testimony of McGregor and Long that the latter was helped onlywhen the tankhouse was full and not on the kill floor Indeed, Respondent's own witness,Jeff Johnson, testified that he helped Long and that "most of the time," but not all thetime, this occurred when the tankhouse was full. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDdespiteGough's plea on the morning of his discharge that he needed help in orderto get to the hides, he was discharged allegedly for refusing to work on the hidesinstead of being given some help.The pretextuous nature of Respondent's asserted reason for discharging Gough, anemployee of almost 10 years' service, is also demonstrated by its tactic in resurrectinga number of minor alleged derelictions, dating back to July 1964, despite the fact thatthese admittedly did not enter into the decision to discharge him.Thus, Respondentintroduced a number of printed reprimand slips, signed by McGregor and indicatingsome dereliction, slips which Respondent admitted it had never shown to Gough andhad never informed him that they would be put in his personnelfile.16Aside fromthe fact that these slips date back to July 1964 and end with February 16, 1965,more than 2 months before Gough's discharge, both Barnes and McGregor admittedthat as late as April 22 they had no reason and did not want to discharge Gough aslong as he was trying to do his work, despite their full awareness at that time of allthese reprimand slips.c.Concluding findingsI am convinced and find that Respondent was not truly motivated by its assertedreason for discharging Gough, an employee ofalmost10 years' service.Gough wasthe first Negro employee to wear a union button openly at work in the hog and cattle'killdepartments. In the course of his work, he came in contact with a considerablenumber of other Negro employees in these departments. Both McGregorand Barnesadmitted seeing Gough wear his union button. Coincidental with his commencementto wear a union button, McGregor began to criticize him constantly about his work,so that all the employees in the department decided to remove their buttons shortlybefore his dischargein aneffort to relieve Gough of this criticism.On themorningof April 27 McGregor seized upon Gough's attention to his primary and requiredoffal-removing duties which kept him from getting to perform the extra hide workwhich had been assigned to him during the last 2 months and, instead of giving himsomerequested help with the offal work, summarily discharged him.AlthoughGough had never refused to work on the hides but had merely pleaded with Mc-Gregor for some help with his offal-removing duties so as to enable him to get to thehides,McGregor thereafter asserted that Gough was discharged on the obviouslyerroneous and pretextuous ground that he had refused to perform his work.Barnesaquiesced in the decision to discharge McGregor, although he knew at that time thatmost of Gough's offal-removing functions would soon be eliminated, as in fact itwas by the time of the instant hearing, by the new equipment then in theprocess ofbeinginstalled.Gough was then replaced by Long, a Negro employee known byRespondent to be a nonsupporter of the Union because he openly wore a red or"company" button at work.Thereafter, Long was given help on the kill floor atdifferent times and by thetimeof the instant hearing was employed in the tankroomwith very little to do because the changeoverin equipmenthad eliminated the wheel-barrow or buggy work formerly performed by Gough.Upon consideration of all the foregoing in the lightof Respondent'sunfair laborpractices, I am convinced and find that in dischargingJamesGough Respondent wastruly motivated by antiunion considerations, including a desire to rid itself of a Negroemployee who openly displayed his support for the Union while coming in contactwith the other Negro employees in the kill departments and to discourage such otherNegro employees from supportingor expressingsupport for the Union.By suchconduct, Respondent discriminated with respect to the hireand tenure of employ-ment in violationof Section8 (a) (3) and (1) of the Act.4.Henry Bumpusa.The factsBumpus was employed by Respondent on April 9, 1962, and worked under RoyCipriano, who was the foreman over the smoked meats which include the bacon,lard, ham, and the lunch meat and wiener rooms.During the first 2 months, heworked exclusively in the ham room.Then he also started to help out in the lunchmeat and wiener room and finally began working there full time.160f the 10 slips introduced into evidence, most of them recorded a failure to punchin or out promptly or talking to an employee for a short period during working hours.As to some of the other alleged infractions,Gough credibly testified that he had rendereda satisfactory explanation on the occasions in question.However,none of these explana.tions appear on the slips. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION65In January 1965 Bumpus began wearing his union button at work openly on hiswhite coat.He was the only employee in the lunch meat and wiener room to weara union button.After Bumpus began wearing his union button at work, ForemanCipriano came up and said to him, "I see you finally came out in the open aboutthis thing."Cipriano then further commented that "I don't know why. It's yourbusiness if you want to wear that thing but I don't know why you wanted to put iton.Iwish you would give me one reason why you put it on." Cipriano also addedthat he could sympathize with Bumpus' family plight before he put the button onbut he could not now.17 Cipriano admittedly was aware that Bumpus had a son whoneeded open heart surgery.Shortly after Bumpus started to wear his union button, he began to receive criti-cism about his work from Cipriano and his assistant, Glenn Fenneman.On oneoccasion Cipriano told Bumpus that he was not keeping his work up, that he hadnever kept it up right since he had been there, and that he would have to keep it upright.On another occasion on February 25, 1965, Bumpus was helping employeeMartha Brumley pack wieners and they were both speculating about whether theother girls would be able to get to work because of the snow. Superintendent Barnesand Cipriano were in the far end of the room watching them. Barnes called out toBumpus, "Hey, boy, come over here, I want to talk to you a minute."When Bumpuscame over, Barnes stated in the presence of Cipriano, "Don't you ever let me catchyou going around yaking with these people anymore. If I do, I am going to fire you,and don't say nothing smart to nobody about it."This was the first time thatBumpus had ever been reprimanded for talking.However, he was wearing his unionbutton on this occasion.On the other hand, Martha Brumley, who was lust as guiltyof talking as Bumpus, was not wearing a union button and was not reprimanded.Before he started wearing his union button, Bumpus would usually work a halfday on Saturday.When there was no Saturday work available in his own room, heusually worked in the lard room.However, after he started wearing his unionbutton, his Saturday work was cut out.Bumpus had started working for Respondent at $1.25 per hour and after about 3months received a raise of about 71/2 cents per hour.On March 11, 1965, he wasinformed of his immediate transfer to the cattle kill department without any explana-tion being made to him as to the situation causing his transfer.At that time Bumpuswas receiving $1.85 per hour in the wiener and lunch meat room plus incentive andovertime.After 2 days, he was again transferred to the hog kill department, wherehe replaced Hugh Smith who in turn was transferred to another job in the hog kill.At that time, the hog kill was at its lowest production in many years.Of the approxi-mately 20 employees then working there, all but a few were working less than 40hours a week.All but one of the small group which worked 40 hours or more hadnever worn a union button; whereas, all those whose hours were below 40 wore unionbuttons.18Bumpus received $1.85 an hour in the bog kill.However, as a result ofthe reduction in his hours and the elimination of his incentive, his earnings werereduced by almost 50 percent.In the hog kill department Bumpus weighed the hogs as they came off the chain.He had to pull three hogs across the scale before he could write a weight down.Healso had to stamp each hog in six different places with two stamps. Then, he wouldpush the hogs into the cooler and space them so that they would not touch each other.Due to the physical requirements of the job and the strenuous nature of the work,Bumpus lost 30 pounds within the first 3 months of his employment in the hog killdepartment.On June 24, 1965, when Lloyd Floyd permanently quit his job on the scales of thecattle kill department, Bumpus was transferred to the job vacated by Floyd, a jobwhich he was still occupying at the time of his testimony in the instant hearing.17The findings in this paragraph are based on the credited testimony of Bumpus, whowas still employed by Respondent at the time of his testimony under subpena in thisproceeding.Cipriano admitted asking Bumpus how he thought he could better himselffinancially and provide for his family better with a(union organization.On cross-examination,he admitted that be also may have said that"I see you finally came out inthe open," and that he referred to Bumpus'sick child.He denied questioning Bumpusabout his union activities or desires and denied making the statement about no longerbeing able to sympathize with Bumpus'family, although he admitted knowing aboutBumpus' sick child.Cipriano did not impress me as a credible witness by his demeanoron the witness stand.Under all the circumstances,I do not credit Cipriano to theextent that his testimony conflicts with that of Bumpus set forth in the text.isBased on the credited testimony of Hugh Smith. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Respondent's defensesAs previously noted, Foreman Cipriano was in charge of four separate roomsknown as the bacon, lard, ham, and lunch meat and wiener rooms.AlthoughRespondent at the hearing referred to these rooms as separate departments, Ciprianoadmitted that employees under his supervision, including Bumpus, were used inter-changeably in all of these rooms as the need arose.Respondent contends that, as a result of a study of the operations in the lunchmeat and wiener room, a rearrangement was instituted which made the operationsmore efficient and dispensed with the need of one employee.Assistant Superin-tendent Sugg testified that Bumpus was selected for transfer because he allegedlycould not operate the slicing machine.However, Cipriano testified that Bumpuswas selected because he had no knowledge of how to run the flex-vac machine.Yet,he had to admit that Bumpus may have operated the machine in the past. In addi-tion, they stated that Bumpus had less seniority than the other male employees in theroom.However, Cipriano admitted on cross-examination that Dwight Lutton, anemployee under his supervision, had less seniority than Bumpus and was retained insmoked meats. In addition, he also admitted that he never saw Lutton wear a unionbutton and that Lutton might have been wearing a red or "company" button. Fur-thermore, two employees, Don Cherry and Victor Clevinger, were hired to workunder Cipriano after Bumpus was transferred.Respondent's Exhibit No. 6 shows the number of hours worked by the employeesin the lunch meat room before and after Bumpus' transfer. This exhibit shows thatfor the most part the four employees remaining after Bumpus' transfer continued towork overtime and that the hours previously worked by Bumpus accounts for thereduced total number of hours worked each week after his transfer.However, theexhibit does not show that Victor Clevinger, a schoolboy hired after Bumpus' trans-fer, spent about 3 hours a day doing the cleanup work which Bumpus had done inthe lunch meat room.Nor does it show the number of hours spent by employeesKen Dowby, Don Cherry, Gilbert Durham, Ann Bryant, and Blamont, employeesunder Cipriano's supervision who admittedly were assigned at different times to thelunch meat and wiener room where they performed work which Bumpus had doneprior to his transfer.Thus, the exhibit cannot be given any weight in evaluating themerits of Respondent's defense.c.Concluding findingsI am convinced and find that Respondent was not truly motivated by its assertedreasons for transferring Bumpus.Bumpus was the only employee under ForemanCipriano's supervision who openly wore a union button at work.After Bumpusstarted wearing his union button, Cipriano accused him of finally coming "out in theopen about this thing"; interrogated him as to the reason for wearing it; and statedthat now he could no longer sympathize with Bumpus' family plight, having referenceto the operation which Bumpus' sick child needed.Thereafter, Cipriano began tocriticize Bumpus' work, accusing him of never having kept his work up right.Thedisparate treatment which began to be accorded to Bumpus is emphasized by thepreviously found incident in which Bumpus for the first time was reprimanded-fortalking to a fellow employee while nothing was said to the latter, although equallyguilty but who, unlike Bumpus, was not wearing a union button.About 2 weekslater, Bumpus was summarily transferred, without explanation for his selection, to adepartment where there was much less work available while two new employees andfour others under Cipriano's supervision were at various times assigned to do workwhich Bumpus had performed prior to his transfer.When all the foregoing is considered in the light of Respondent's other flagrantunfair labor practices and particularly the conduct of Cipriano in coercively inter-rogating, harrassing, discharging, failing to recall, and reducing the workhours ofemployees because of their activities in support of the Union, as found in previousBoard decisions, I am convinced and find that the rearrangements in the lunch meatand wiener room was a stratagem which was used as a pretext to transfer Bumpusin reprisal for his open support of the Union and that Bumpus' transfer to the killdepartments was in fact motivated by antiunion considerations.By such conduct,Respondent discriminated with respect to the terms and conditions of employment ofHenry Bumpus in violation of Section 8(a)(3) and (1) of the Act.D. Interference,restraint,and coercionI find, as the General Counsel contends, that the following previously fourid con-duct of Superintendent Barnes and Foreman Cipriano, considered in the circum- TENNESSEE PACKERS, INC., FROSTY MORN DIVISION67stances and setting in which it occurred as well as in the light of Respondent's otherunfair labor practices,constitutes interrogation and threats of reprisals proscribedby Section 8(a)(1) of the Act:1.Barnes' interrogation of Gene Atkins as to why he was wearing a union button.2.Barnes' warnings to Atkins that he would be all right provided he kept his noseout of the "company business"or the "Union business."3.Cipriano's interrogation of Henry Bumpus as to his reason for wearing a unionbutton,coupled with his statement that now he could no longer sympathize withBumpus' family plight.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead-to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices,I shallrecommend that it cease and desist therefrom and take certain affirmative actionwhich will effectuate the policies of the Act.Having found that Respondent violated theAct bylaying off Paul Williford andthereafter refusing to consider him for reemployment,by laying off Gene Atkins andthereafter failing to recall him,by discharging James Gough,and by transferringHenry Bumpus,I shall recommend that Respondent offer each one immediate andfull reinstatement to his former or substantially equivalent position,without prejudiceto his seniority or other rights and privileges,and make each whole for any loss ofearnings he may have suffered as a result of the discrimination against him,by pay-ment to him of a sum of money equal to that which he normally would have earnedas wages from the date of his layoff, discharge,or transfer,as the case may be, tothe date of Respondent'soffer of reinstatement,less his net earnings during suchperiod, with backpay and interest thereon to be computed in the manner prescribedby the Board inF.W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.The record shows that some of the duties performed by Gough have been elim-inated by the installation of new equipment,and that his remaining functions wereperformed at the time of the instant hearing byCleveLong, Gough's replacement.Itwould appear therefore that Gough would have occupied Long's position in theabsence of any discrimination against him.In any event,I shall recommend that ifthe same or a substantially equivalent position does not exist because of equipmentchanges, Gough should be reinstated to the position he would have had but for thediscrimination against him.Because of the character and scope of the unfair labor practices herein found, Ishall recommend that, in order to effectuate the policiesof the Act,Respondent ceaseand desist from in any other manner interfering with, restraining,and coercingemployees in the exercise of their rights guaranteed by Section 7 of the Act.19Upon the basis of the foregoing findings of fact, and upon the entire record inthe case,,I make the following:CONCLUSIONS OF LAW1.Amalgamated Meatcutters and Butcher Workmen of North America, AFL-CIO, Local No.405, is a labor organization within the meaning of Section 2(5)of the Act.2.By discriminating with respect to the hire and tenure of employment of PaulWilliford, Gene Atkins, and James Gough, and with respect to the terms and condi-tions of employment of Henry Bumpus,thereby discouraging membership in theabove-named labor organization, the Respondent had engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3) of the Act.3.By refusing to consider Paul Williford for reemployment because he had causedunfair labor practice charges to be filed,the Respondent has engaged in and is en-gaging in unfair labor practices in violation of Section 8(a)(4) of the Act.4.By the foregoing conduct and by the conduct of Superintendent Barnes andForeman Cipriano,detailed in section III,D,supra,Respondent has interfered with,16N.L:R.B. v. Entwistle Mfg.Co., 120 F 2d 532, 536 (C A. 4)221-374-66-vol. 157-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestrained, and coerced its employees in the exercise of their Section 7 rights andthereby has engaged in unfair labor practices within themeaningof Section8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I hereby recommend that Respondent, TennesseePackers, Inc., FrostyMorn Division, Clarksville, Tennessee, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf of Amalgamated Meat-cutters and Butcher Workmen of North America, AFL-CIO, Local No. 405, or anyother labor organization, by discriminatorily discharging, laying off, transferring, orrefusing to recall employees, or by discriminating against them in any other mannerin regard to their hire and tenure of employment or any term or condition ofemployment.(b)Refusing to employ or to consider for employment anyone because ofhaving filed unfair labor practice charges or having caused such charges to be filed.(c) Interrogating employees as to their reasons for wearing union buttons or fortheir union attitudes, interests, and support, in a manner constituting interference,restraint, and coercion within the meaning of Section 8(a)(1) of the Act.(d) In any other manner interfering with, restraining, or coercing employees in theexercise of their right to self-organization, to form, join, or assist the above-namedor any other labor organization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Offer to Paul Williford, Gene Atkins, James Gough, and Henry Bumpusimmediate and full reinstatement to their former or substantially equivalent positions,and in the case of Gough to the position he would have had but for the discrim-ination against him if his former or a substantially equivalent position no longerexists because of equipment changes, without prejudice to each one's seniority orother rights and privileges, and make each whole for any loss of earnings he mayhave suffered as a result of the discrimination practiced against him, in the mannerset forth in the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available Ito the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amount due as backpay.(c)Notify any of the above-named employees presently serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act, as amended, after discharge from the Armed Forces.(d) Post at its plant in Clarksville, Tennessee, copies of the attached notice marked"Appendix B." 20Copies of said notice, to be furnished by the Regional Director forRegion 26 (Memphis, Tennessee), shall, after being duly signed by authorizedrepresentatives of the Respondent, be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutive days thereafter,in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by said Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, within 20 days from the date ofthisDecision,what steps the Respondent has taken to comply therewith.21° In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decisionand Order".21In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith." BEN DUTHLER, INC.69APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of Amalga-mated Meatcutters and Butcher Workmen of North America, AFL-CIO, LocalNo. 405, or in any other labor organization, by discriminatorily discharging,laying off, transferring, or refusing to recall employees, or by discriminatingagainst them in any other manner in regard to their hire and tenure of employ-ment or any term or condition of employment.WE WILL NOT refuse to employ or to consider for employment anyone be-cause of having filed unfair labor practice charges or having caused such chargesto be filed.WE WILL NOT interrogate employees as to their reasons for wearing unionbuttons or for their union attitudes, interests, and support, in a manner consti-tuting interference, restraint, and coercion within the meaning of Section 8 (a) (1)of the Act.WE WILL NOT threaten employees with any economic reprisals because oftheir continued union activities, interest, or support.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.WE WILL offer immediate and full reinstatement to Paul Williford, Gene At-kins, James Gough, and Henry Bumpus, without prejudice to their seniority orother rights and privileges, and make them whole for any loss of earnings eachhas suffered as a result of the discrimination against him.All our employees are free to become or remain, or refrain from becoming orremaining, members of the above-named or any other labor organization.TENNESSEE PACKERS, INC., FROSTY MORN DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-Notify any of the above-named employees presently serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 746Federal Office Building, 167 North Main Street, Memphis, Tennessee, TelephoneNo. 534-3161.Ben Duthler, Inc.andRetail Store Employees Union Local No.20, Retail Clerks International Association, AFL-CIOFamily Foods,Inc.andRetailStore Employees Union, Local No.36, Retail Clerks International Association, AFL-CIO.CasesNos. 7-C.4-4911,17-RC-6430, and 7-CA-4934.February 24, 1966DECISION AND ORDEROn September 20, 1965, Trial Examiner John H. Funke issued hisDecision in the above-entitled proceeding, finding that the Respond-157 NLRB No. 3.